NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30038

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00181-WFN-14

 v.

AMADOR SANCHEZ MENDOZA, AKA                     MEMORANDUM*
Amador Sanchez,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Amador Sanchez Mendoza appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We dismiss Mendoza’s appeal as untimely.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court entered its order denying Mendoza’s motion for

compassionate release on December 14, 2020. Mendoza’s notice of appeal was

not filed until January 28, 2021, outside of the 14-day timeline to appeal the

district court’s order. See Fed. R. App. P. 4(b)(1)(A). Mendoza did not ask the

district court for an extension of time to file his appeal, nor could the district court

have granted an extension sufficient to render the notice of appeal timely. See Fed.

R. App. P. 4(b)(4) (district court may not extend the time to file a notice of appeal

beyond 30 days). Because the government properly objected to Mendoza’s

untimely filing, we must dismiss Mendoza’s appeal. See United States v. Navarro,

800 F.3d 1104, 1109 (9th Cir. 2015).

      This disposition is without prejudice to Mendoza filing a new motion for

compassionate release in the district court.

      DISMISSED.




                                            2                                     21-30038